Title: To George Washington from Thomas Pinckney, 12 February 1797
From: Pinckney, Thomas
To: Washington, George


                        
                            Private
                            Dear Sir 
                            Charleston 12 Feby 1797
                        
                        The Book forwarded herewith was sent to me at Cowes when on
                            the Eve of my departure or I would have transmitted it to you by a less circuitous Route:
                            the want of a fit opportunity to convey it hence ’till the present time has likewise
                            occasioned the detention of the inclosed letter which was written shortly after my arrival.
                        I beg leave again to offer my sincere wishes that your retirement may be
                            attended by comfort and tranquility equal to the services you have rendered to your Country,
                            and to believe me to be with affectionate respect Dear Sir Your much obliged and most
                            obedient Servant
                        
                            Thomas Pinckney
                            
                        
                    